LAWSON, Justice.
This case involves the ad valorem tax assessment of the property of the Southern Railway Company in Alabama for the year 1947, based on the value of such property as of October 1, 1946.
The taxpayer returned the property for taxation at the figure of $16,049,735. On July 2, 1947, the State Department of Revenue made a tentative assessment of $21,751,496. On August 6, 1947, the State Department ■ of Revenue entered a final assessment at $25,000,000. The ' taxpayer filed its appeal under § 140, Title 51, Code 1940, to the circuit court of Montgomery County, in equity.
On appeal a decree was entered by the circuit court of Montgomery County, in equity, fixing the assessment at $21,250,000. From that decree the State appealed to this court. The taxpayer, appellee, made cross-assignments of error.
Since submission in this court all parties to this appeal have consented that the decree of the trial court be modified so as to fix the final assessment of property of Southern Railway Company in Alabama for the year 1947 at $21,751,496. It is further agreed by the parties that the portion of the said assessment on which taxes have not been paid is $5,501,496.
In accordance with the request of the parties, a decree will be here entered so modifying the decree of the circuit court of Montgomery County, in equity. In other respects the decree appealed from stands affirmed.
The costs of this appeal will be taxed one-half against the appellant, State of Alabama, and one-half against the appellee, Southern Railway Company, a corporation.
Modified and affirmed.
LIVINGSTON, C. J., and BROWN and STAKELY, JJ., concur.